Under authority of a search warrant, certain officers forced an entrance into the private residence of the defendant and found in a jar in the kitchen cupboard of defendant less than one-half pint of whisky. There was no evidence of a sale or an attempt to sell whisky. No evidence was offered tending to show that this residence was a place of public resort, a hotel, a rooming house, or a place of storage. A search of a private residence under such circumstances is an unreasonable search, within the meaning both of the state and federal Constitutions touching upon that point, and contrary to section 7013, Comp. Stat. 1921.
The defendant objected to the introduction of this *Page 422 
evidence by timely motion to exclude. This motion should have been sustained. Furthermore, the evidence was insufficient to establish illegal intent.
The cause is reversed, with instructions to dismiss.